DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification, 
Drawings
The drawing(s) filed on 01/15/2021 are accepted by the Examiner.
Status of Claims
Claims 1-14 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a generation unit that generates” in claim(s) 1-4 and 10.
“a submission unit that submits” in claim(s) 1, 2 and 10.
“a control unit that controls” in claim(s) 1, 7 and 10. 
“an acquisition unit that acquires” in claim(s) 8-10.
“a providing unit that provides” in claim(s) 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1-4 and 10: ‘a generation unit that generates’ corresponds to Fig. 9 – step S902. The process performed by the CPU 105, in S902, the messaging application 111 checks whether or not the event is message input made by a user. If the event is message input made by the user (S902, Yes), the messaging application 111 
(b)	Claim(s) 1, 2 and 10: ‘a submission unit that submits’ corresponds to Fig. 9 – step S902. The process performed by the CPU 105, in 5909, the messaging application 111 transmits the input message to the message application server 300 (S909), ¶ [0074, 0076].
(c)	Claim(s) 1, 7 and 10: ‘a control unit that controls’ corresponds to Fig. 3 – element 22. The bot service 411 checks whether or not the event is an action caused by a "Print" button press notification from the message application server 300 (S1401). If the event is the action caused by the "Print" button press notification (S 1401, Yes), the bot service 411 proceeds with the process to S1402. Note that the "Print" button press notification includes an identifier of a message including the "Print" button in addition to the information on the action when the "Print" button is pressed, Applicant Pub ¶ [0113].
(d)	Claim(s) 8-10: ‘an acquisition unit that acquires’ corresponds to Fig. 12 – step S1207. In S1207, the bot service 411 transmits the current print setting described above to the print server 500 and acquires a preview image corresponding to the print setting. Then, in S1208, the bot service 411 stores the acquired preview image in the bot file storage 412 in association with the print setting described above. Next, in S 1209, the bot service 411 generates a message including the preview image, the control used for print setting selection, and the "Print" button and proceeds with the process to S 1206, ¶ [0106].
(e)	Claim(s) 10-12: ‘a providing unit that provides’ corresponds to Fig. 16 – step S1604. If the preview image of the corresponding print setting is not present 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344375 A1 “Ishii” in view of US 2014/0132978 A1 “Igawa”.
With respect to claim 1, Ishii discloses an information processing apparatus (Para [0028-0030]; Fig. 1 – element 100, 400 and 500 corresponds to the claimed information processing apparatus) in cooperation with a messaging service (Fig. 1 – element 400 a server that provides a chat service) that controls transfer of a message with a messaging application operating on a client terminal (Para [0027 and 0028] Fig. 1 – element 300 and 400; a user operates the terminal apparatus 300 to chat with the system server 100 by using the chat service provided from the chat server 400 to request the image processing apparatus 200 to execute an operation …. wherein the chat server 400 accepts a posted chat message and displays the accepted chat message on a chat board to make the chat message visible), the information processing apparatus comprising: 
a generation unit that generates a message (Para [0028] Fig. 1 – element 400; wherein the chat server 400 accepts a posted chat message and displays the accepted chat message on a chat board to make the chat message visible) including a control for specifying a print setting of a file submitted from the messaging application to the messaging service (Para [0036]; wherein the bot control unit 103 makes a conversation with a user participating in the chat service by generating and posting a message or interprets a message posted by the user. The bot control unit 103 accepts an operation request for the image processing apparatus 200 or an operation setting through a conversation with a user participating in the chat service) and; 
a submission unit that submits the message generated by the generation unit to the messaging service (Para [0086 and 0087]; Fig. 9 – wherein the bot control unit 103 of the system server 100 requests the user to upload the target data through a chat (S901 in FIG. 9). When the target data is uploaded to the data server 500 (S902), then, the UI screen control unit 104 of the system server 100 generates a setting screen (S903) in response to receipt of a command in the setting phase, and the setting accepting unit 105 causes the terminal apparatus 300 to display the setting screen (S904). When an operation setting is completed on the setting screen (S905), then, the bot control unit 103 enters the execution instruction accepting phase. Then, the bot control unit 103 calculates the amount of charge for the operation of the image processing apparatus 200 (S906), and presents the operation setting and the amount of charge through the chat. The user checks the presented operation setting and the presented amount of charge, and inputs a chat message indicating an execution instruction when executing the operation. When the bot control unit 103 accepts input of the chat message indicating the execution instruction after checking the operation setting and the amount of charge (OK in S907), then, the UI screen control unit 104 of the system server 100 generates a payment screen (S908) in response to receipt of a command in the payment phase, and the payment accepting unit 108 causes the terminal apparatus 300 to display the payment screen (S909)); and 
a control unit that controls printing of the file using the print setting specified by the control (Para [0087]; Fig. 9 – see at least step S907; wherein the user checks the presented operation setting and the presented amount of charge, and inputs a chat message indicating an execution instruction when executing the operation. When the bot control unit 103 accepts input of the chat message indicating the execution instruction after checking the operation setting and the amount of charge (OK in S907), then, the UI screen control unit 104 of the system server 100 generates a payment screen (S908) in response to receipt of a command in the payment phase, and the payment accepting unit 108 causes the terminal apparatus 300 to display the payment screen (S909)) in response to a print instruction for the file received from the messaging service (Para [0088]; Fig. 1 – see at least step S901; print instruction request for the uploaded target data and step S911 printing execution operation; wherein the output data acquisition unit 110 of the system server 100 acquires the target data from the data server 500 and holds the target data in the output data holding unit 111. Then, the execution instruction acquisition unit 112 transmits the target data held in the output data holding unit 111 to the image processing apparatus 200 and instructs the image processing apparatus 200 to execute an operation (S911)).
However, Ishii fails to explicitly disclose generating a preview image corresponding to a print setting specified by the control.
Igawa, working in the same field of endeavor, recognizes this problem and teaches generating a preview image (Fig. 2 – element 65 preview display image data generating unit) corresponding to a print setting specified by the control (Para [0063]; wherein the preview displaying unit 43 displays the print preview display image data which is generated by the preview display image data generating unit 65, on the Web browser. Further, in order to reflect the result of the print setting on the print preview, the preview displaying unit 43 edits the print preview display image in accordance with the values set by using the print setting unit 42, and displays the print preview).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ishii to generate a preview image corresponding to a print setting specified by the control as taught by Igawa since doing so would have predictably and advantageously allows the client terminal determines the display mode in which the print preview and the print setting UI are displayed, in accordance with the type of Web browser to be started. For example, by judging whether the animation display can be used and/or by judging whether the print preview and the like can be displayed at the (see at least Igawa, Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 1 is incorporated, Ishii discloses print setting (Para [0036]; wherein the bot control unit 103 makes a conversation with a user participating in the chat service by generating and posting a message or interprets a message posted by the user. The bot control unit 103 accepts an operation request for the image processing apparatus 200 or an operation setting through a conversation with a user participating in the chat service).
However, Ishii fails to explicitly disclose wherein the preview image is an image indicating a format of a print result corresponding to the print setting.
Igawa, working in the same field of endeavor, recognizes this problem and teaches wherein the preview image (Fig. 2 – element 65 preview display image data generating unit) is an image indicating a format of a print result corresponding to the print setting (Para [0063]; wherein the preview displaying unit 43 displays the print preview display image data which is generated by the preview display image data generating unit 65, on the Web browser. Further, in order to reflect the result of the print setting on the print preview, the preview displaying unit 43 edits the print preview display image in accordance with the values set by using the print setting unit 42, and displays the print preview).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the (see at least Igawa, Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, Ishii discloses print setting (Para [0036]; wherein the bot control unit 103 makes a conversation with a user participating in the chat service by generating and posting a message or interprets a message posted by the user. The bot control unit 103 accepts an operation request for the image processing apparatus 200 or an operation setting through a conversation with a user participating in the chat service).
However, Ishii fails to explicitly disclose wherein the preview image is an image indicating an actual print result of the file based on the print setting.
Igawa, working in the same field of endeavor, recognizes this problem and teaches wherein the preview image (Fig. 2 – element 65 preview display image data generating unit) is an image indicating an actual print result of the file based on the print setting (Para [0063 and 0083]; Fig. 7 – element 120; the animation image 120 which is an example of animation. The animation image 120 shows the animation for the page turning. The type of animation is not limited to the page turning […]  wherein the preview displaying unit 43 displays the print preview display image data which is generated by the preview display image data generating unit 65, on the Web browser. Further, in order to reflect the result of the print setting on the print preview, the preview displaying unit 43 edits the print preview display image in accordance with the values set by using the print setting unit 42, and displays the print preview).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ishii to apply wherein the preview image is an image indicating an actual print result of the file based on the print setting as taught by Igawa since doing so would have predictably and advantageously allows the client terminal determines the display mode in which the print preview and the print setting UI are displayed, in accordance with the type of Web browser to be started. For example, by judging whether the animation display can be used and/or by judging whether the print preview and the like can be displayed at the high resolution, the client terminal determines the display mode having the highest performance among the available display modes (see at least Igawa, Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 1 is incorporated, Ishii discloses wherein the information processing apparatus (Para [0028-0030]; Fig. 1 – element 100, 400 and 500 corresponds to the claimed information processing apparatus) is configured to (Para [0036]; wherein the bot control unit 103 accepts an operation request for the image processing apparatus 200 or an operation setting through a conversation with a user participating in the chat service), and wherein the control unit instructs the print service to print the file using the print setting (Para [0088]; Fig. 1 – see at least step S901; print instruction request for the uploaded target data, step S905 completing printing setting and step S911 printing execution operation; wherein the output data acquisition unit 110 of the system server 100 acquires the target data from the data server 500 and holds the target data in the output data holding unit 111. Then, the execution instruction acquisition unit 112 transmits the target data held in the output data holding unit 111 to the image processing apparatus 200 and instructs the image processing apparatus 200 to execute an operation (S911)).
With respect to claim 8, which claim 7 is incorporated, Ishii fails to explicitly disclose an acquisition unit that acquires the preview image from the print service.
However, Igawa, working in the same field of endeavor, recognizes this problem and teaches an acquisition unit (Para [0064]; Fig. 2 – element 61; wherein the client information obtaining unit 61 obtains the specification information and the like of the client terminal 40 (OS (Operating System) used in the client terminal 40, the type of Web browser, the version information of the Web browser, the communication method, and the like) while the client terminal 40 communicates with the print server 60) that acquires the preview image from the print service (Para [0068]; wherein the preview display image data generating unit 65 converts the document file or the print file which is stored in the data management unit 64, into the image data so as to be able to carryout the preview display. The file is converted according to the display mode which is indicated in the judgment result obtained by the display mode judging unit 62. The preview display image data generating unit 65 is the necessary element in the configuration which is used in the second and the third print methods. When the printing is carried out by the third print method, the preview display image data generating unit 65 selects the display mode which is indicated in the notification from the second cooperation printer driver 30).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ishii to include an acquisition unit that acquires the preview image from the print service as taught by Igawa since doing so would have predictably and advantageously allows the client terminal determines the display mode in which the print preview and the print setting UI are displayed, in accordance with the type of Web browser to be started. For example, by judging whether the animation display can be used and/or by judging whether the print preview and the like can be displayed at the high resolution, the client terminal determines the display mode having the highest performance among the available display modes (see at least Igawa, Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 8 is incorporated, Ishii fails to explicitly disclose wherein the preview image is generated by the print service in response to a request from the acquisition unit.
(Para [0106]; wherein The Web browser starting unit 38 starts the Web browser to be started. Further, the second cooperation printer driver 30 connects to the Web print application by using the ID transmitted in Step S313 (Step S314). The process proceeds to Step S106 in FIG. 5. In Step S106 (See FIG. 5) of the process of the third print method, the print server 60 instructs the client terminal 40 to display the print setting UI and the print preview in the display mode indicated in the notification from the client terminal 40 (display mode indicated in the display mode information transmitted in Step S313) {Interpretation: wherein the print server 60 generates the preview image in response to a request from client terminal 40}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ishii to apply wherein the preview image is generated by the print service in response to a request from the acquisition unit as taught by Igawa since doing so would have predictably and advantageously allows the client terminal determines the display mode in which the print preview and the print setting UI are displayed, in accordance with the type of Web browser to be started. For example, by judging whether the animation display can be used and/or by judging whether the print preview and the like can be displayed at the high resolution, the client terminal determines the display mode having the highest performance among the available display modes (see at least Igawa, Para [0128]).  


With respect to claim 10, Ishii discloses a printing system (Fig. 1 - image processing service system) comprising a first server (Fig. 1 – element 400, chat server corresponds to the claimed ‘first server’) in cooperation with a messaging service (Fig. 1 – element 400 a server that provides a chat service) that controls transfer of a message with a messaging application operating on a client terminal (Para [0027 and 0028] Fig. 1 – element 300 and 400; a user operates the terminal apparatus 300 to chat with the system server 100 by using the chat service provided from the chat server 400 to request the image processing apparatus 200 to execute an operation …. wherein the chat server 400 accepts a posted chat message and displays the accepted chat message on a chat board to make the chat message visible) and a second server (Fig. 1 – element 100 system server corresponds to the claimed ‘second server’) that transmits a print job to a printing apparatus in response to a print instruction (Para [0088]; Fig. 1 – see at least step S901; print instruction request for the uploaded target data, step S905 completing printing setting and step S911 printing execution operation; wherein the output data acquisition unit 110 of the system server 100 acquires the target data from the data server 500 and holds the target data in the output data holding unit 111. Then, the execution instruction acquisition unit 112 transmits the target data held in the output data holding unit 111 to the image processing apparatus 200 and instructs the image processing apparatus 200 to execute an operation (S911)), 
(Fig. 1 – element 400, chat server corresponds to the claimed ‘first server’) includes acquiring a preview corresponding to one or more print settings from the second server (Para [0066-0068]; Fig. 5 – see at least element 312; wherein the bot control unit 103 displays the chat message "The amount of charge for the following settings is XX yen! Do you want to print it?" presents the amount of charge, and waits for an instruction to be input to execute an operation. The chat message contains the content of the current settings. The user is able to check the amount of charge and the content of the settings and to determine whether to make an instruction to execute an operation), 
a generation unit that generates a message (Para [0028] Fig. 1 – element 400; wherein the chat server 400 accepts a posted chat message and displays the accepted chat message on a chat board to make the chat message visible) including a control for specifying a print setting of a file submitted from the messaging application to the messaging service (Para [0036]; wherein the bot control unit 103 makes a conversation with a user participating in the chat service by generating and posting a message or interprets a message posted by the user. The bot control unit 103 accepts an operation request for the image processing apparatus 200 or an operation setting through a conversation with a user participating in the chat service), and
a submission unit that submits the message generated by the generation unit to the messaging service (Para [0086 and 0087]; Fig. 9 – wherein the bot control unit 103 of the system server 100 requests the user to upload the target data through a chat (S901 in FIG. 9). When the target data is uploaded to the data server 500 (S902), then, the UI screen control unit 104 of the system server 100 generates a setting screen (S903) in response to receipt of a command in the setting phase, and the setting accepting unit 105 causes the terminal apparatus 300 to display the setting screen (S904). When an operation setting is completed on the setting screen (S905), then, the bot control unit 103 enters the execution instruction accepting phase. Then, the bot control unit 103 calculates the amount of charge for the operation of the image processing apparatus 200 (S906), and presents the operation setting and the amount of charge through the chat. The user checks the presented operation setting and the presented amount of charge, and inputs a chat message indicating an execution instruction when executing the operation. When the bot control unit 103 accepts input of the chat message indicating the execution instruction after checking the operation setting and the amount of charge (OK in S907), then, the UI screen control unit 104 of the system server 100 generates a payment screen (S908) in response to receipt of a command in the payment phase, and the payment accepting unit 108 causes the terminal apparatus 300 to display the payment screen (S909)), and 
a control unit that instructs the second server to print the file using the print setting specified by the control (Para [0087]; Fig. 9 – see at least step S907; wherein the user checks the presented operation setting and the presented amount of charge, and inputs a chat message indicating an execution instruction when executing the operation. When the bot control unit 103 accepts input of the chat message indicating the execution instruction after checking the operation setting and the amount of charge (OK in S907), then, the UI screen control unit 104 of the system server 100 generates a payment screen (S908) in response to receipt of a command in the payment phase, and the payment accepting unit 108 causes the terminal apparatus 300 to display the payment screen (S909)) in response to a print instruction for the file received from the messaging service (Para [0088]; Fig. 1 – see at least step S901; print instruction request for the uploaded target data and step S911 printing execution operation; wherein the output data acquisition unit 110 of the system server 100 acquires the target data from the data server 500 and holds the target data in the output data holding unit 111. Then, the execution instruction acquisition unit 112 transmits the target data held in the output data holding unit 111 to the image processing apparatus 200 and instructs the image processing apparatus 200 to execute an operation (S911)), and 
wherein the second server (Fig. 1 – element 100 system server corresponds to the claimed ‘second server’) include a providing unit that provides the preview corresponding to one or more print settings in response to a request from the first server (Para [0066-0068]; Fig. 5 – see at least element 312; wherein the bot control unit 103 displays the chat message "The amount of charge for the following settings is XX yen! Do you want to print it?" presents the amount of charge, and waits for an instruction to be input to execute an operation. The chat message contains the content of the current settings. The user is able to check the amount of charge and the content of the settings and to determine whether to make an instruction to execute an operation).
However, Ishii fails to explicitly disclose an acquisition unit that acquires a preview image; generating a preview image corresponding to a print setting specified by the control, and provides the preview image corresponding to one or more print settings.
Igawa, working in the same field of endeavor, recognizes this problem and teaches an acquisition unit (Para [0064]; Fig. 2 – element 61; wherein the client information obtaining unit 61 obtains the specification information and the like of the client terminal 40 (OS (Operating System) used in the client terminal 40, the type of Web browser, the version information of the Web browser, the communication method, and the like) while the client terminal 40 communicates with the print server 60) that acquires a preview image (Para [0068]; wherein the preview display image data generating unit 65 converts the document file or the print file which is stored in the data management unit 64, into the image data so as to be able to carryout the preview display. The file is converted according to the display mode which is indicated in the judgment result obtained by the display mode judging unit 62. The preview display image data generating unit 65 is the necessary element in the configuration which is used in the second and the third print methods. When the printing is carried out by the third print method, the preview display image data generating unit 65 selects the display mode which is indicated in the notification from the second cooperation printer driver 30); generating a preview image corresponding to a print setting specified by the control (Para [0068]; Fig. 3 – element 65; wherein the preview display image data generating unit 65 converts the document file or the print file which is stored in the data management unit 64, into the image data so as to be able to carryout the preview display), and provides the preview image corresponding to one or more print settings (Para [0077]; Fig. 5 – see at least step S107 and S110; wherein the print server 60 instructs the client terminal 40 to display the print setting UI in the display mode which is indicated in the judgment result obtained in Step S105 (Step S106). Next, the print server 60 converts the uploaded document file into the image data for the preview according to the display mode which is indicated in the judgment result obtained in Step S105, and transmits the image data obtained by the above conversion to the client terminal 40. The client terminal 40 carries out the preview display in accordance with the received image data (Step S107)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ishii to apply an acquisition unit that acquires a preview image; generating a preview image corresponding to a print setting specified by the control, and provides the preview image corresponding to one or more print settings as taught by Igawa since doing so would have predictably and advantageously allows the client terminal determines the display mode in which the print preview and the print setting UI are displayed, in accordance with the type of Web browser to be started. For example, by judging whether the animation display can be used and/or by judging whether the print preview and the like can be displayed at the high resolution, the client terminal determines the display mode having the highest performance among the available display modes (see at least Igawa, Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, which claim 10 is incorporated, Ishii discloses wherein based on the print setting notified from the first server (Para [0062]; wherein the system server 100 accepts an operation request for the image processing apparatus 200 on an interactive interface using the chat service provided from the chat server 400), the providing unit provides, to the first server (Para [0066-0068]; Fig. 5 – see at least element 312; wherein the bot control unit 103 displays the chat message "The amount of charge for the following settings is XX yen! Do you want to print it?" presents the amount of charge, and waits for an instruction to be input to execute an operation. The chat message contains the content of the current settings. The user is able to check the amount of charge and the content of the settings and to determine whether to make an instruction to execute an operation).
However, Ishii fails to explicitly disclose wherein the preview image indicating a format of a printing result corresponding to the print setting.
Igawa, working in the same field of endeavor, recognizes this problem and teaches wherein the preview image (Fig. 2 – element 65 preview display image data generating unit) indicating a format of a printing result corresponding to the print setting (Para [0063]; wherein the preview displaying unit 43 displays the print preview display image data which is generated by the preview display image data generating unit 65, on the Web browser. Further, in order to reflect the result of the print setting on the print preview, the preview displaying unit 43 edits the print preview display image in accordance with the values set by using the print setting unit 42, and displays the print preview).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ishii to apply wherein the preview image indicating a format of a printing result corresponding to the print setting as taught by Igawa since doing so would have predictably and advantageously allows the client terminal determines the display mode in which the print preview and the print setting UI are displayed, in accordance with the type of Web browser to be started. For example, by judging whether the animation display can be used and/or by judging whether the print preview and the like can be (see at least Igawa, Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 12, which claim 10 is incorporated, Ishii discloses wherein based on the print setting (Para [0036]; wherein the bot control unit 103 makes a conversation with a user participating in the chat service by generating and posting a message or interprets a message posted by the user. The bot control unit 103 accepts an operation request for the image processing apparatus 200 or an operation setting through a conversation with a user participating in the chat service) and information that identifies the file notified from the first server (Para [0066]; wherein the bot control unit 103 displays the chat message "What do you want to print?" to prompt the user to identify the target data. In the illustrated example, the user provides the reply chat message "XXX.pdf", which indicates a file name, to identify the data file to be printed), the providing unit generates a preview representing print result based on the print setting of the file and provides the preview image to the first server (Para [0066-0068]; Fig. 5 – see at least element 312; wherein the bot control unit 103 displays the chat message "The amount of charge for the following settings is XX yen! Do you want to print it?" presents the amount of charge, and waits for an instruction to be input to execute an operation. The chat message contains the content of the current settings. The user is able to check the amount of charge and the content of the settings and to determine whether to make an instruction to execute an operation).

Igawa, working in the same field of endeavor, recognizes this problem and teaches wherein the preview image (Fig. 2 – element 65 preview display image data generating unit) is an image indicating an actual print result of the file based on the print setting (Para [0063 and 0083]; Fig. 7 – element 120; the animation image 120 which is an example of animation. The animation image 120 shows the animation for the page turning. The type of animation is not limited to the page turning […]  wherein the preview displaying unit 43 displays the print preview display image data which is generated by the preview display image data generating unit 65, on the Web browser. Further, in order to reflect the result of the print setting on the print preview, the preview displaying unit 43 edits the print preview display image in accordance with the values set by using the print setting unit 42, and displays the print preview).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ishii to apply wherein the preview image is an image indicating an actual print result of the file based on the print setting as taught by Igawa since doing so would have predictably and advantageously allows the client terminal determines the display mode in which the print preview and the print setting UI are displayed, in accordance with the type of Web browser to be started. For example, by judging whether the animation display can be used and/or by judging whether the print preview and the like can be displayed at the high resolution, the client terminal determines the display mode (see at least Igawa, Para [0128]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 13, (drawn to a method) the proposed combination of Ishii in view of Igawa, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13.
With respect to claim 14, which claim 11 is incorporated, Ishii discloses a non-transitory storage medium that stores a program that causes a computer to function as each unit according to claim 1 (Para [0047]; wherein the CPU loads a program stored in the external storage device into the main storage device and executes the program. Examples of the main storage device include a random access memory (RAM). Examples of the external storage device include a magnetic disk drive, and a solid state drive (SSD). The CPU executes the program to implement the functions of the system server 100).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2-4 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein when the generation unit received, from the messaging service, a notification indicating that specification of the print setting was changed by the control included in the submitted message, the generation unit regenerates the message in accordance with the changed print setting, and wherein the submission unit updates the submitted message with a message regenerated by the generation unit.”
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein when the print setting specified by the control included in the generated message is a predetermined print setting, the generation unit does not include the preview image in the message.”
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the message generated by the generation unit is a message including one or more preview images corresponding to one or more print settings and the control for specifying the print setting when the file is printed from the one or more print setting corresponding to the one or more preview images.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (2019/0258431) disclose the first server issues, in response to an issuance request, identification information that corresponds to a 
Watanabe (2015/0339017) disclose a terminal apparatus having a plurality of functions includes an operation unit that receives from a user an input of at least one among a character, a number, and a symbol into an entry field, which is provided on a screen for using one function among the plurality of functions; and a function call unit that performs a function calling process of calling another function among the plurality of functions other than the one function when the input of at least one among the character, the number, and the symbol includes the character, the number, or the symbol for calling any function among the plurality of functions. 
Obayashi et al. (2020/0099799) disclose an information processing apparatus includes a memory in which information on output devices corresponding to plural users participating in a group chat is stored; and a 
Mishima et al. (2020/0099642) disclose a control apparatus includes a receiving unit, a first controller, and a second controller. The receiving unit receives an instruction to execute a predetermined process corresponding to a post posted on a space provided by a service. The predetermined process is executed on one or more target posts posted on the space. The space presents posts in a predetermined direction in a chronological order. The first controller performs control to execute the predetermined process in response to the instruction. In a case where the one or more target posts of the predetermined process are posted on the space and a predetermined condition is satisfied, the second controller removes at least one post from the space and posts an alternative post corresponding to the removed at least one post on the space.
Sugai (2019/0250864) disclose an information processing apparatus enables a user to easily grasp the number of images to be combined to a frame. In a case where a plurality of images are combinable to a frame selected by using a communication application, a request message to request transmission of a plurality of images is transmitted via a network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672